Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-19-00577-CR

                                         Jason David KIMBALL,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR1497B
                          Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Rebeca C. Martinez, Justice
                   Patricia O. Alvarez, Justice

Delivered and Filed: September 18, 2019

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).

           Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part
                                                                                    04-19-00577-CR


of the record under these rules.” TEX. R. APP. P. 25.2(d). On August 30, 2019, we ordered that

this appeal would be dismissed pursuant to rule 25.2(d) unless an amended trial court certification

showing that the appellant has the right of appeal was made part of the appellate record by

September 19, 2019. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610

(Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no

pet.).

         Appellant’s counsel has filed a written response stating that counsel reviewed the record

and “can find no certified right of appeal for appellant.” As a result, counsel concedes this court

must “dismiss the instant attempted appeal.” See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels

v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no pet.). In light of the record

presented, we agree with appellant’s counsel that Rule 25.2(d) requires this court to dismiss this

appeal. Accordingly, this appeal is dismissed.

                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-